DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2021  has been entered.
Allowable Subject Matter

Claims 1-9 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 07/19/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugano Pub. No. US 20190094871 A1 - DRIVING SUPPORT APPARATUS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272 7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.